      Case 2:19-cv-01211-GMN-NJK Document 14 Filed 09/16/19 Page 1 of 3



 1 Joel D. Odou
   Nevada Bar No. 7468
 2 Brooke A. Bohlke
   Nevada Bar No. 9374
 3 Betty J Foley
   Nevada Bar No. 14517
 4 Wood, Smith, Henning & Berman LLP
   2881 Business Park Court, Suite 200
 5 Las Vegas, Nevada 89128-9020
   Telephone: 702 251 4100
 6 Facsimile: 702 251 5405

 7 Attorneys for Defendants

 8
                                       UNITED STATES DISTRICT COURT
 9
                                   DISTRICT OF NEVADA, SOUTHERN DIVISION
10

11
     GIANLUCA CAIONE and IOANA                            Case No. 2:19-cv-01211-GMN-NJK
12   CAIONE,,
                                                          STIPULATION AND ORDER FOR
13                     Plaintiffs,                        DISMISSAL WITH PREJUDICE
14            V.

15 MICHAEL J. COYNE, JR., individually;
   INGRAM MICRO SERVICES, INC., a
16 Foreign Corporation; INGRAM MICRO INC.,
   a Foreign Corporation; RUTLEDGE
17 COMPANY INC. dba THE PHOENIX
   GROUP, a Foreign Corporation; DOES I
18 through X, inclusive; and ROE
   CORPORATIONS I through X, inclusive,,
19
                  Defendants.
20

21

22            COME NOW, Plaintiffs. GIANLUCA CAIONE and IOANA CAIONE                            (hereinafter

23   "Plaintiffs") and Defendants, MICHAEL J. COYNE, JR, INGRAM MICRO SERVICES LLC

24 erroneously named above as Ingram Micro Services Inc., INGRAM MICRO INC., and RUTLEDGE

25   COMPANY INC. dba THE PHOENIX GROUP (hereinafter collectively "Defendants"), by and

26 through their undersigned counsel, and hereby STIPULATE to DISMISSAL of this entire action,

27   WITH PREJUDICE, with each party to bear its own attorneys' fees and costs.

28            This Stipulation may be executed in one or more counterparts, each of which shall constitute a

     LEGAL:10492-0030/12454005.l                                            Case No. 2:19-cv-01211-GMK-NJK
                             STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:19-cv-01211-GMN-NJK Document 14 Filed 09/16/19 Page 2 of 3



 1 duplicate original. A facsimile or other non-original signature shall still create a binding and

 2 enforceable agreement.

 3            IT IS SO STIPULATED.
                       IJ A        Wl--tn-t
 4 DATED this _/_l.f'_ day o f ~ 2019
                                              w              DATED thidl,l_ day of August 2019

 5 WOOD SMITH HENNING & BERMAN, LLP

 6

 7
    JOELD. DOU
 8  Nevada   ar No. 68
    BROOKE A. BOHLKE
 9 Nevada Bar No. 9374
    BETTY J. FOLEY
10  Nevada Bar No. 14517
    2881 Business Park Court, Suite 200
1 l Las Vegas, NV 89128
    Attorneys for Defendants
12

13                                                           -and-

14                                                           HERBERT L. MICHEL JR., CHARTERED
                                                             dba YOUR LEGAL POWER
15
                                                             HERBERT L. MICHEL, JR. ESQ.
16                                                           Nevada Bar No. 5722
                                                             1980 Festival Plaza Drive, Suite 300
17                                                           Las Vegas, NV 89135
                                                             Attorneys for Plaintiffs
18

19 IT IS SO ORDERED.

20

21
   Dated this
22 Dated this18
              __ dayday
                     of of ____
                        September,  _ , 2019
                                   2019
23

24

25                                                             Gloria M.STATES
                                                                        Navarro, DISTRICT
                                                                                 District JudgeJUDGE
                                                               UNITED
                                                               United States District Court
26
27

28

     LEGAL:10492-0030/12454005.l                       -2-             Case No. 2: 19-cv-01211-GMK-NJK
                              STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:19-cv-01211-GMN-NJK Document 14 Filed 09/16/19 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE
 2            1 hereby certify that on this
                                               II
                                               LJ.Q_
                                                                    l0«-
                                                              . c;;..,p~,w-.
                                                       day o f ~ 2019, a true
                                                                               1
                                                                                          and correct copy

 3 of STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE was served via the

 :   United States District Court CM/ECF system on all p~esZ,ons requiring ~ot'.ce.


 6

 7
                                               By~-
                                    {(v.e ltnrl ~/Jificke
                                                                       m
                                                              {erei; an Employee of
                                                       WOOD, SMITH, HENNING & BERMAN LLP
 8

 9

10




18

19

20

21

22
23

24

25

26
27

28

     LEGAL:10492-0030/12454005.1                        -3-                    Case No. 2:19-cv-01211-GMK-NJK
                             STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
